October 4, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       KORI LYNN HENEGAR, Appellant

NO. 14-15-00529-CR                      V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as entered, which is capable
of reformation by this Court. Therefore, the judgment adjudicating guilt is
REFORMED, to read as follows: (1) appellant Kori Lynn Henegar’s plea to
motion to adjudicate is changed from “true” to “not true”; and (2) the trial court’s
findings shall include an additional finding under section 5 that appellant violated
the terms and conditions of community supervision “by failing to perform
community service.”

      The Court orders the judgment AFFIRMED as REFORMED.
      We further order this decision certified below for observance.